Exhibit 10.3

 

AMENDMENT
TO AMENDED AND RESTATED AGREEMENT AND CERTIFICATE OF LIMITED
PARTNERSHIP
OF
ONE MADISON AVENUEASSOCIATES

            This Amendment to Amended and Restated Agreement and Certificate of
Limited Partnership of One Madison Avenue Associates (this “Amendment”), is
dated for reference purposes only as of August 19, 2011, by and between Stephen
W. Brown, an individual, and Deborah A. Tisdale, an individual (individually and
collectively, the “Operating General Partner”), and One Madison Avenue
Corporation, a Maine corporation (together with the Operating General Partner,
collectively, the “General Partner”); Real Estate Associates Limited IV, a
California limited partnership (the “Withdrawing Limited Partner”); and Polar
Bear, LLC, a Maine limited liability company (the “Incoming Limited Partner” and
together with the General Partner and the Withdrawing Limited Partner, each a
“Party” and any two or more, as the context requires, collectively, the
“Parties”), with reference to the following:

A.         One Madison Avenue Associates (the “Partnership”) was formed as a
limited partnership under the laws of the State of Maine and is being governed
pursuant to an Amended and Restated Agreement and Certificate of Limited
Partnership, dated as of April 27, 1982 (the “Amended Partnership Agreement”).

B.         Deborah A. Tisdale is the successor co-Operating General Partner to
the interest of her deceased husband, Robert A. Tisdale as confirmed by pursuant
to that certain Registry of Probate, filed with the Probate Court of Sagadahoe
County, Maine.

C.        The Parties desire to enter into this Amendment to provide for, among
other things (i) the withdrawal of the Withdrawing Limited Partner from the
Partnership as the Limited Partner of the Partnership, (ii) the admission of the
Incoming Limited Partner into the Partnership as the Limited Partner, and (iii)
other amendments to the Amended Partnership Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for such other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree that the Amended
Partnership Agreement is amended as follows:

1.         Capitalized terms not defined in this Amendment shall have the
meanings set forth in the Amended Partnership Agreement.

2.         Effective as of the date that the Withdrawing Limited Partner has
received the sum of $75,000.00 from the Incoming Limited Partner (the “Effective
Date”), which payment the Withdrawing Limited Partner acknowledges shall be
treated as a direct acquisition of the “Interest” (as that term is defined
below) and in full satisfaction of all obligations and liabilities due the
Withdrawing Limited Partner in connection with or in any manner arising out of
the Partnership, the Project or any other assets owned by the Partnership;
provided, however, if the Effective Date has not occurred or before August 31,
2011, then notwithstanding anything herein contained to the contrary, this
Amendment shall be of no force or effect:

(a)        The Withdrawing Limited Partner withdraws from the Partnership and
acknowledges that it has no further interest therein and its entire interest in
the Partnership, including, but not limited to, its right to and/or interests in
all Profits and Losses, Cash From Operations, Net Refinancing Cash, Cash from
Disposition or Partial Disposition and other Partnership distributions, other
Partnership funds and assets, and any reimbursements of expenses, repayments of
any loans made by the Withdrawing Limited Partner or any Affiliate to the
Partnership (collectively, the “Interest”), is transferred to the Incoming
Limited Partner;

(b)        The Incoming Limited Partner is admitted into the Partnership as the
Limited Partner; all Profits and Losses, Cash From Operations, Net Refinancing
Cash, Cash from Disposition or Partial Disposition and other Partnership assets
allocated or to be distributed to the Limited Partner shall be allocated or
distributed, as appropriate, to the Incoming Limited Partner; and the Incoming
Limited Partner assumes and agrees to perform all of the obligations of the
Limited Partner under the Amended Partnership Agreement.

3.         Notwithstanding the withdrawal of the Withdrawing Limited Partner,
each of the other Partners elects to continue the business of the Partnership.

4.         The defined term “Limited Partner” is deleted in its entirety and
replaced with the following:

“Limited Partner” means Polar Bear, LLC, or its successors and assigns.

5.       The address for the Limited Partner in Section 13.2.2 of the Amended
Partnership Agreement is deleted in its entirety and replaced with the
following:

 

Polar Bear, LLC

P.O. Box572

Clinton, ME 04927

6.         As a material inducement to the Withdrawing Limited Partner entering
into this Amendment, the General Partner represents and warrants to the
Withdrawing Limited Partner that the following are true and correct:

(a)        The Partnership at all times has been and continues to be a limited
partnership duly organized, validly existing and in good standing under the laws
governing limited partnerships, as adopted in the state of its formation. The
Partnership has taken all requisite action in order to conduct lawfully its
business in the state in which the Project is situated, and is not qualified or
licensed to do business and is not required to be so qualified or licensed in
any other jurisdiction. The Partnership has the full power and authority to
carry on its business, including without limitation, to own, lease and operate
the Project.

(b)        (i) The execution and delivery of this Amendment by the General
Partner and the performance of the transactions contemplated herein have been
duly authorized by all requisite corporate and partnership proceedings, and (ii)
assuming the due and proper execution and delivery by the Withdrawing Limited
Partner, this Amendment is binding upon and enforceable against the General
Partner in accordance with its terms.

(c)        The Partnership has obtained all necessary consents and approvals for
the transactions contemplated by this Agreement, including, but not limited to,
the consent of the holders of all Mortgages and all Governmental Agencies.

 

7.                                          As a material inducement to the
Withdrawing Limited Partner entering into this Amendment, the Incoming Limited
Partner hereby represents and warrants to the Withdrawing Limited Partner that
the following are true and correct :

(a)        The execution and delivery of this Amendment by the Incoming Limited
Partner and the performance of the transactions contemplated herein have been
duly authorized by all requisite corporate and partnership proceedings.

(b)        Assuming the due and proper execution and delivery by the Withdrawing
Limited Partner, this Amendment is binding upon and enforceable against the
Incoming Limited Partner in accordance with its terms.

(c)        The Incoming Limited Partner has obtained all necessary third-party
consents to the transactions contemplated by this Amendment, including, but not
limited to, any required consent of the holders of all Mortgages and all
Governmental Agencies.

(d)        No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against the
Incoming Limited Partner or, to the knowledge of the Incoming Limited Partner,
threatened against the Incoming Limited Partner pursuant to which an unfavorable
judgment would restrain, prohibit, invalidate, set aside, rescind, prevent or
make unlawful this Amendment or the transactions contemplated hereunder, nor
does the Incoming Limited Partner know of any reason to believe any such
proceeding will be instituted.

(e)        The Incoming Limited Partner has incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Amendment.

(f)         The Incoming Limited Partner is aware of the restrictions on
transfer or encumbrance of the Interest under the Partnership Agreement, as well
as the transfer restrictions imposed by the Securities Act of 1933, as amended,
and applicable state securities laws (the “Securities Laws”). The Incoming
Limited Partner is able to bear the economic risk of its investment in the
Interest, is aware that it must hold the Interest for an indefinite period and
that the Interest has not been registered under the applicable Securities Laws
and may not be sold or otherwise transferred unless permitted by the terms of
the Partnership Agreement and the Interest is registered, or an exemption from
the registration requirements is available with respect thereto, under the
Securities Laws. The Incoming Limited Partner is acquiring the Interest for its
own account and not with a view to resell, transfer or otherwise dispose
thereof.

(g)        The Incoming Limited Partner is an Affiliate of the Operating General
Partner and, knows, therefore, at least as much about the Partnership as the
Withdrawing Limited Partner. The Incoming Limited Partner is experienced in
financial transactions such as ownership of the Interest and understands the
business and operations of the Partnership and its ownership and operation of
the Project. The Incoming Limited Partner has had an opportunity to ask
questions about and seek information about the Partnership and the Project, and
has not relied upon any express or implied representations or warranties from
the Withdrawing Limited Partner with regard to the Interest, the Partnership or
the Project, except as expressly provided herein.

 

8.                                          As a material inducement to the
General Partner and the Incoming Limited Partner entering into this Amendment,
the Withdrawing Limited Partner represents and warrants that the following are
true and correct:

(a)        The Withdrawing Limited Partner has at all times been and continues
to be duly organized, validly existing and in good standing under the laws
governing limited partnerships, as adopted in the state of its formation.

(b)        The Withdrawing Limited Partner is the owner of the Interest and the
Interest is not subject to any lien, pledge or encumbrance of any nature
whatsoever and the Incoming Limited Partner shall acquire the same free of any
rights or claims thereto by any other party claiming by, through or under the
Withdrawing Limited Partner .

(c)        The execution and delivery of this Amendment by the Withdrawing
Limited Partner and the performance of the transactions contemplated herein have
been duly authorized by all requisite corporate and partnership proceedings and,
assuming the due and proper execution and delivery by the General Partner and
the Incoming Limited Partner, this Amendment is binding upon and enforceable
against the Withdrawing Limited Partner in accordance with its terms.

(d)        To the Withdrawing Limited Partner’s knowledge, there is no
litigation, action, proceeding, investigation or claim pending or threatened
against or involving the Interests, or which questions the validity of this
Amendment, and, to the Withdrawing Limited Partner’s knowledge, there is no fact
or circumstance which could give rise to any such litigation, action,
proceeding, investigation or claim.

9.                    The representations and warranties set forth above in
paragraphs 6, 7, and 8 are true and correct as of the Effective Date and shall
survive the withdrawal of the Withdrawing Limited Partner from and the admission
of the Incoming Limited Partner into the Partnership as herein contemplated.

10.                 Notwithstanding the withdrawal of the Withdrawing Limited
Partner, the General Partner acknowledges that from and after the Effective Date
matters may arise that relate back to events that occurred prior to the
Effective Date (for purposes of illustration and not limitation, audits by the
IRS). The General Partner agrees that as to such matters (i) the General Partner
shall conduct itself in a manner which is consistent with the obligations it had
as the General Partner immediately prior to the Effective Date and, accordingly,
recognize all of the corresponding rights of the Withdrawing Limited Partner as
if the Withdrawing Limited Partner had not withdrawn from the Partnership as
provided in this Amendment and (ii) that nothing herein shall relieve the
General Partner from such pre-existing obligations. Without limiting the
generality of the foregoing, the General Partner shall:

 

(a)        file on behalf of the Partnership for the current Fiscal Year a
United States Partnership Return of Income and such other tax returns and other
documents from time to time as may be required by the federal government or by
any state or any subdivision thereof within the time(s) prescribed by law for
such filings;

 

(b)        deliver to the Withdrawing Limited Partner within forty-five (45)
days after the end of the current Fiscal Year such tax information, including,
without limitation, a copy of Schedule K-1, as shall be reasonably necessary for
inclusion by the Withdrawing Limited Partner in its federal income tax returns
and required state income tax and other tax returns;

 

(c)        deliver to the Withdrawing Limited Partner the current Fiscal Year
audited financial statement of the Partnership as required pursuant to the terms
of Section 11.7 of the Amended Partnership Agreement.

If the Operating General Partner shall fail, for any reason, to prepare and/or
deliver to the Withdrawing Limited Partner any of the returns or other
information required by this paragraph 10, the Withdrawing Limited Partner shall
have the right to cause such returns and other information prepared at the sole
cost and expense of the Operating General Partner, plus an administrative fee
payable to the Withdrawing Limited Partner in an amount equal to fifteen percent
(15%) of the actual out-of-pocket costs incurred by the Withdrawing Limited
Partner to have such returns and information prepared. In furtherance of the
foregoing, the Withdrawing Limited Partner and its duly authorized
representatives shall have the right to inspect and copy such portions of the
Partnership’s books of account which are necessary or appropriate for the
preparation of such returns and information; provided, however, it is expressly
understood and agreed by the Withdrawing Limited Partner that such access is
solely for the purpose of preparing such returns or other information that the
Operating General Partner failed to prepare and/or deliver as herein provided,
and shall not be deemed to grant the Withdrawing Limited Partner any other
rights with respect to the Partnership and/or the operation of its business.

11.              Without limiting the generality of the provisions of paragraph
10,

(a)   Within five (5) calendar days after the sending or the receipt of any

correspondence or communication relating to the Partnership to or from the IRS
which could affect the Withdrawing Limited Partner, the Operating General
Partner, as the “tax matters partner” (as that term is defined in the Code) of
the Partnership (the “Tax Matters Partner”), shall promptly forward to the
Withdrawing Limited Partner a photocopy of all such correspondence or
communication(s).

(b)        The Tax Matters Partner, shall not, with respect to any matter which
could affect the Withdrawing Limited Partner, take any of the following actions
without the prior written consent or approval of the Withdrawing Limited
Partner:

(i)         Extend the statute of limitations for assessing or computing any tax
liability against the Partnership (or the amount or character of any Partnership
tax items);

(ii)      Settle any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

(iii)       File a request for an administrative adjustment with the IRS at any
time or file a petition for judicial review with respect to any such request;

(iv)     Initiate or settle any judicial review or action concerning the amount
or character of any partnership tax item(s) (within the meaning of Section 6231
(a)(3) of the Code); or

(v)        Intervene in any action brought by any other Partner for judicial
review of a final adjustment.

            12.       In the event of any Partnership level proceeding
instituted by the IRS pursuant to Sections 6221 through 6233 of the Code which
could affect the Withdrawing Limited Partner, the Tax Matters Partner shall
consult with the Withdrawing Limited Partner regarding the nature and content of
all action and defense to be taken by the Partnership in response to such
proceeding. The Tax Matters Partner also shall consult with the Withdrawing
Limited Partner regarding the nature and content of any proceeding pursuant to
Sections 6221 through 6233 of the Code instituted by or on behalf of the
Partnership (including the decision to institute proceedings, whether
administrative or judicial, and whether in response to a previous IRS proceeding
against the Partnership or otherwise).

13.       The General Partner approves the withdrawal of the Withdrawing Limited
Partner and confirms that there are no unsatisfied conditions or obligations of
the Withdrawing Limited Partner under the Amended Partnership Agreement with
respect thereto.

14.       All of the provisions of this Amendment shall survive the withdrawal
of the Withdrawing Limited Partner from the Partnership.

15.       Except as amended by this Amendment, the Amended Partnership Agreement
remains in full force and effect without change.

16.       This Amendment may be executed in counterparts and may be executed by
facsimile, each of which shall be deemed to be effective and all of which when
taken together, shall constitute one instrument.

17.       Each provision of this Amendment shall be considered separate and if
for any reason any provision or provisions herein are determined to be invalid
or contrary to any existing or future law, such invalidity shall not impair the
operation of or affect those portions of this Amendment which are valid, such
provision or provisions shall be deemed void and of no effect.

18.       The Parties shall execute and deliver such further instruments and do
such further acts and things as may be reasonably required to carry out the
intent and purposes of this Amendment.

[Signatures on following page(s)]


EXECUTED to be effective as of the Effective Date.

 

 

GENERAL PARTNER:                                   /S/STEPHEN W. BROWN

                                                                        STEPHEN
W. BROWN

 

                                                                        /S/DEBRA
A. TISDALE

                                                                        DEBRA A.
TISDALE

 

                                                                        ONE
MADISON AVENUE CORPORATION,

                                                                        a Maine
corporation

 

                                                                        By 
/s/Stephen W. Brown

                                                                             
Name:  Stephen W. Brown

                                                                             
Title:  Vice President

 

INCOMING PARTNER:                                   POLAR BEAR, LLC,

                                                                        a Maine
limited liability company

 

                                                                        By 
/s/David A. Holden

                                                                             
Name: David A. Holden

                                                                             
Title:  Managing Member

 

WITHDRAWING LIMITED PARTNER:           REAL ESTATE ASSOCIATES LIMITED IV,

                                                                        a
California limited partnership

 

                                                                        By
National Partnership Investments Corp.,

                                                                              a
California corporation,

                                                                             
General Partner

 

                                                                        By 
/s/Jesse Curll

                                                                             
Name:  Jesse Curll

                                                                             
Title:  Vice President